Citation Nr: 0214549	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  98-17 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to assignment of a higher disability 
evaluation for status post arthroscopy, right knee, with 
retropatellar pain syndrome, currently rated as 20 percent 
disabling from June 30, 1999, and as 10 percent disabling 
from August 1, 1997.  

2.  Entitlement to assignment of a higher disability rating 
for scoliosis T3 (thoracic spine) with pain, currently rated 
as 10 percent disabling.  

(The issues of entitlement to assignment of a higher 
disability evaluation for supraspinatus tendinitis, right 
shoulder, currently rated as 10 percent disabling, and 
entitlement to assignment of a higher disability evaluation 
for supraspinatus tendinitis, left shoulder, currently rated 
as 10 percent disabling, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
July 1997.  

When the issues currently on appeal were last before the 
Board of Veterans' Appeals (Board) in May 2000, inter alia, 
they were remanded to the Department of Veterans Affairs (VA) 
Muskogee, Oklahoma, Regional Office (RO) for additional 
development.  In addition to the issues considered herein, 
there was also remanded to the RO the issue of entitlement to 
service connection for a right ankle disorder.  Following the 
completion of the requested development, a May 2000 rating 
decision was issued by the RO that granted service connection 
for chronic strain of the right ankle, assigning a 10 percent 
disability evaluation, effective from August 1997.  The 
decision to grant service connection for a right ankle 
disorder is a full grant of the benefits sought and is 
therefore considered final.  See Holland v. Gober, 10 Vet. 
App. 433 (1997) (per curiam); Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  The issue is no longer in appellate status.  

Following the completion of the requested development, a 
supplemental statement of the case was issued in May 2000 and 
the matter was returned to the Board for further appellate 
review.  

On April 19, 2000, the veteran appeared at a Video Conference 
Board hearing before a member of the Board.  Although the 
transcript of that hearing has been associated with the 
claims file, the member who conducted the hearing is no 
longer at the Board.  On July 25, 2002, the veteran was 
directed a letter that asked whether he wished to attend 
another hearing.  It was stated in the letter that if the 
veteran did not respond within 30 days of the letter, the 
Board would assume that he did not want an additional 
hearing.  The veteran failed to respond to the letter and the 
case is now ready for appellate review.  

The Board is undertaking additional development on the issues 
of entitlement to assignment of a higher disability 
evaluation for Supraspinatus tendinitis, right shoulder, 
currently rated as 10 percent disabling, and entitlement to 
assignment of a higher disability evaluation for 
supraspinatus tendinitis, left shoulder, currently rated as 
10 percent disabling, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO, and 
VA's duty of notification to the claimant of required 
information and evidence and its duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  From August 1, 1977 to June 29, 1999, the veteran's 
service-connected right knee disorder, characterized as 
status post arthroscopy, right knee, with retropatellar 


pain syndrome, was manifested by no more than slight 
recurrent subluxation or lateral instability, with full range 
of motion and slight limitation of function due to pain.  

3.  Since June 30, 1999, the veteran's service-connected 
right knee disorder, characterized as status post 
arthroscopy, right knee, with retropatellar pain syndrome, is 
manifested by no more than moderate recurrent subluxation or 
lateral instability, with moderate limitation of function due 
to pain and full range of motion.  

4.  Since August 1, 1997, the veteran's thoracic spine 
disorder, characterized as scoliosis T3, has been manifested 
by no more than severe limitation of motion, including 
limitation resulting from pain.  Neither neurological 
impairment, fractured vertebra, complete spine bony fixation 
(ankylosis), nor thoracic spine ankylosis has been shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for status post arthroscopy, right knee, with 
retropatellar pain syndrome, were not met from August 1, 1997 
to June 29, 1999, excluding the temporary total convalescent 
rating in effect from December 15, 1998 to the end of January 
1999.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.40, 4.45, 4.59, 
Diagnostic Codes 5257, 5260, 5261 (2001).  

2.  The criteria for a disability rating in excess of 
20 percent for status post arthroscopy, right knee, with 
retropatellar pain syndrome, have not been met since June 30, 
1999.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 


2002); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.40, 4.45, 4.59, 
Diagnostic Codes 5257, 5260, 5261 (2001).  

3.  The criteria for a disability rating in excess of 
10 percent for a thoracic spine disorder, characterized as 
scoliosis T3, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.14, 4.40, 4.45, 4.59, Diagnostic Code 5291 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and 


the implementing regulations are, accordingly, applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues decided herein has 
proceeded in accordance with the provisions of the law and 
regulations.

There is no issue as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West Supp. 2001).  The 
issues before the Board are based upon original claims for 
service connection filed by the veteran on VA Form 21-526, 
Veteran's Application for Compensation or Pension, in August 
1997, the form utilized for such claims.  The claims appeared 
substantially complete on their face.  The veteran clearly 
identified the disabilities in question and the benefits 
sought.  Further, he set out the bases for the claims.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been advised of the type of evidence lacking to 
demonstrate entitlement to the benefit sought with the 
September 1997 rating decision; October 1998 statement of the 
case; June 1999 supplemental statement of the case; September 
1999 supplemental statement of the case; May 2000 remand from 
the Board; and May 2002 supplemental statement of the case.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's VA treatment 
records as they were 


identified by the veteran.  The veteran unilaterally 
submitted a statement from a private physician in April 2000.  
The veteran has given no indication that there are additional 
treatment records that would indicate greater right knee 
and/or thoracic spine pathology than is already of record.  
Consequently, it does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  In addition, in May 2002, the veteran filed a 
statement that he had no additional medical evidence to 
submit in support of his claims.  Any question regarding 
notification of the veteran of what evidence he was required 
to provide and what evidence VA would attempt to obtain has 
essentially been rendered moot by virtue of the fact that 
there is no indication of pertinent treatment other than that 
provided by VA, the record of which has already been 
obtained.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) 

Additionally, the veteran was afforded pertinent VA 
examinations in July 1998 and August 1999.  The requirements 
of the VCAA have been substantially met by the RO.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  VA has satisfied its duties to inform 
and assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

General Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  An evaluation of the 
level of the disability includes consideration of the 
functional impairment in the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2001).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2001).  It is also necessary to evaluate the 
disability from the point 


of view of the veteran working or seeking work, 38 C.F.R. § 
4.2 (2001), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. § 
4.3 (2001).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

These appeals being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal, i.e., the ratings may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.

The RO has considered and assigned staged ratings.  The 
appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original ratings properly considered 
based on all the evidence of record.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal 


system and these include pain, weakness, limitation of 
motion, and atrophy.  Painful motion with the joint or 
periarticular pathology which produces disability warrants 
the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59.  

Right Knee Disorder

The veteran filed his claims of service connection in August 
1997, immediately after his separation from service.  The RO 
has assigned a staged rating to the veteran's right knee 
disability, evaluating it as 10 percent disabling from August 
1, 1997, and as 20 percent disabling from June 30, 1999.  (A 
temporary total convalescent rating under 38 C.F.R. § 4.30 
was in effect from December 15, 1998 to the end of January 
1999, at which time the prior 10 percent rating was 
continued.)  The disability has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Under that code, a 10 
percent disability rating requires slight impairment due to 
recurrent subluxation or lateral instability.  A 20 percent 
disability rating requires moderate impairment of the knee 
due to recurrent subluxation or lateral instability.  A 30 
percent rating requires severe impairment of the knee due to 
recurrent subluxation or lateral instability.  Id.  

In a September 1997 rating decision, service connection was 
granted for a right knee disorder, characterized therein as 
retropatellar pain syndrome, and evaluated as 10 percent 
disabling from August 1, 1997, the date following the 
veteran's separation from service.  

VA outpatient treatment records from October 1997 to December 
1998 reveal the veteran seeking treatment on several 
occasions for bilateral knee pain, with the right being 
greater than the left.  In December 1997, the veteran 
demonstrated full range of motion in the knees with slight 
effusion and patellar crepitus.   X-rays were within normal 
limits.  In January 1998, the veteran complained of swelling 
and pain in the right knee.  The veteran was scheduled to 
receive a prosthetic knee brace for the right knee.  In March 
1998, the assessment was meniscal tear of the right knee 


with patellar femoral syndrome and myofascial pain.  The 
veteran was referred for possible surgery.  

Upon VA examination in July 1998, the veteran complained of 
chronic pain and swelling in the right knee joint.  He 
indicated that he could not run.  The veteran was noted to be 
wearing a right knee brace.  X-rays of the right knee were 
normal.  Upon examination, there was no evidence of 
hypertrophy or swelling in the right knee joint.  There was 
full range of motion, but the veteran expressed some mild 
pain with passive full flexion of the joint.  The veteran was 
noted, however, to squat without any expression of pain in 
the knee joint.  There was no complaint of tenderness to 
patellar compression, and no crepitus found.  There was no 
instability of the knee found.  There was good muscular 
development and strength in the right leg and no unilateral 
muscle mass changes.  The examiner's pertinent impression was 
symptomatic right knee compatible with patellar femoral 
syndrome, with no objective changes on examination, and 
normal x-rays.  It was noted that the veteran's functional 
loss was secondary to pain and, by history, was moderate.  
The examiner noted that there were no changes on examination 
or x-rays to explain the severity of the symptoms in the 
right knee.  

On December 15, 1998, the veteran underwent arthroscopic 
surgery on the right knee based upon a preoperative diagnosis 
of internal derangement of the right knee.  The post 
operative diagnosis was "status post right knee scope."

In a June 1999 rating decision, an evaluation of 100 percent 
was assigned for the period from December 15, 1998 to January 
31, 1999, based upon surgical convalescence.  

On June 30, 1999, the veteran testified at a hearing before a 
hearing officer at the RO.  He noted that he still had pain 
and swelling in the right knee; that he still wore 


a brace; that it gave out on one occasion; that it limits his 
activities; and that he takes muscle relaxers and Tylenol for 
the pain.  

Upon VA examination on August 30, 1999, the veteran noted, by 
history, that he had surgery on the right knee in December 
1998 for mild degenerative changes and chondromalacia 
patella.  Upon examination, there was no limitation of 
motion, but mild crepitus and pain noted with range of 
motion.  There was no instability noted.  The examiner's 
pertinent diagnosis was right knee pain consistent with early 
degenerative arthritis and chondromalacia patella.  Recent 
arthroscopic surgery in December 1998 was noted.  The 
examiner stated that functional limitation was moderate in 
degree related to pain.  X-rays of the right knee revealed a 
small metallic foreign body approximately a centimeter in 
length posterior to the proximal fibula, with no evidence of 
old or recent trauma or significant arthritic change.  The x-
ray impression was small metallic foreign body; otherwise a 
normal right knee.  

In a September 1999 hearing officer's decision, the 
evaluation of status post arthroscopy, right knee, with 
retropatellar pain syndrome, was increased to 20 percent 
disabling from June 30, 1999, based upon the veteran's 
complaints expressed at the hearing and manifestations shown 
in the August 1999 VA examination.

On April 19, 2000, the veteran testified at a hearing before 
a member of the Board.  He noted that he still had pain in 
the right knee; that he still wore a brace; that it gave out 
on two occasions; that it limits his activities; and that he 
takes medication for the pain.  

Upon VA examination of the right knee in June 2000, the 
veteran was noted to wear a brace.  There was tenderness and 
crepitation with range of motion, but range of motion was 
full, with no effusion or ligament instability.  Gait was 
normal in the 


office setting.  The assessment was right knee 
chondromalacia.  Pain was said to cause moderate functional 
impairment.  

Private medical treatment records dated from February 2001 to 
March 2002 document the treatment of the veteran for several 
musculoskeletal disorders.  They do not disclose treatment of 
the veteran for his right knee.  In a treatment note relative 
to treatment for left calf pain dated in January 2001, 
however, the veteran described that his right knee had 
buckled and caused a strain to his left calf.  

The Board has considered all medical evidence of record 
relating to the veteran's right knee in making a 
determination.  The medical evidence, including comprehensive 
testing, has not revealed more than slight impairment due to 
subluxation or lateral instability of the knee prior to June 
30, 1999, nor more than moderate impairment on and after June 
30, 1999.  

Although the July 1998 VA examination report noted a history 
of moderate functional loss secondary to pain, the 
examination was said to have found nothing to explain such 
severity.  In that examination, there was found full range of 
motion and no instability.  The only pain exhibited in the 
right knee was described as mild (on passive full flexion of 
the joint).  The fact of the matter is that, until the August 
1999 VA examination in which moderate disability was 
explicitly found (and not just by history), the objective 
evidence had not shown right knee symptomatology that met or 
approximated a moderate degree of impairment required for a 
disability evaluation greater than 10 percent under 
diagnostic code 5257.  Significantly, instability of the 
right knee was never shown on VA examination.  The Board 
finds that prior to June 30, 1999, the degree of instability 
in the veteran's right knee was no more than slight.  Given 
that the veteran's right knee disability has been assigned a 
20 percent rating, effective from June 30, 1999, an 
evaluation that is consistent 


with no more than moderate subluxation or lateral instability 
under Diagnostic Code 5257, a higher rating is not for 
application since that date.  

Consideration was given to the question of whether a higher 
evaluation could be accorded to the veteran for his right 
knee disorder under any other applicable diagnostic code for 
any period in question.  

Pursuant to DC 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent when limited to 30 degrees; and a 30 percent when 
limited to 15 degrees.

Pursuant to DC 5261, limitation of extension of the leg 
warrants a zero percent rating when extension is limited to 5 
degrees; a 10 percent rating when extension is limited to 10 
degrees; a 20 percent when limited to 15 degrees; 30 percent 
when limited to 20 degrees; 40 percent when limited to 30 
degrees; and 50 percent when limited to 45 degrees.

The range of the veteran's right knee motion since he filed 
his claim has always been shown to be full.  He does not, 
therefore, have limitation of extension or flexion.  Even 
when considering the limitation that was found to be due to 
pain, such limitation is not shown to remotely approach that 
required to support a zero percent rating for limitation 
under either Diagnostic Code 5260 (60 degrees) or 5261 (5 
degrees).  An increased rating is not warranted on that 
basis.

VA's Office of the General Counsel has held that, where the 
medical evidence shows that a veteran has arthritis of a 
joint and where the diagnostic code applicable to his/her 
disability is not based upon limitation of motion, a separate 
rating for limitation of motion under Diagnostic Code 5003 
may be assigned, but only if there is additional disability 
due to limitation of motion.  If the disability does not meet 
the criteria at least for a zero-percent rating for 
limitation of motion, there is no 


additional disability for which a rating may be assigned.  
See VAOPGCPREC 23-97. 

Given that there was of record an assessment of early 
degenerative arthritis in the August 1999 VA examination, the 
Board has considered whether the veteran can be afforded a 
separate evaluation for arthritis of his knee.  Arthritis has 
never been shown on x-ray.  Significantly, the x-ray 
examination that was contemporary to the August 1999 VA 
examination showed no significant arthritic change.  Without 
such findings, a separate evaluation is not for application.  
Consequently, at no time since the veteran filed his claim, 
has his right knee limitation of motion warranted a separate 
compensable evaluation under either DC 5260 or 5261, in 
addition to the evaluation assigned under DC 5257.  
VAOPGCPREC 23-97; DeLuca v Brown, 6 Vet. App. 321 (1993), 
Hicks v. Brown, 8 Vet. App. 417 (1995); and 38 C.F.R. 
§§ 4.40, 4.45.

Further, although Diagnostic Code 5256 and Diagnostic Code 
5262 provide disability evaluations in excess of 20 percent, 
the Board finds that these Diagnostic Codes are not for 
application in such cases where ankylosis and/or nonunion of 
the tibia and fibula, are not shown, as in the instant case.  

The current 20 percent rating contemplates moderate recurrent 
subluxation or lateral instability, and no more than moderate 
instability is exhibited.  This was first shown or 
approximated in the August 1999 VA examination.  The Board 
has considered all of the applicable evidence relating to the 
veteran's right knee disability, and has considered all 
applicable Diagnostic Codes, and the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, the holding in DeLuca v. Brown, 6 Vet. 
App. 321 (1993), Hicks v. Brown, 8 Vet. App. 417 (1995), and 
VAOPGCPREC 23-97.  Based upon that review, the preponderance 
of the evidence is against the veteran's claim, and a rating 
in excess of 10 percent is not warranted for the time period 
from August 1, 1997 to June 29, 1999, nor is a rating in 
excess of 20 percent warranted for the 


veteran's right knee disorder since June 30, 1999; nor is a 
separate rating warranted based upon the an unconfirmed 
diagnosis of arthritis.  

As stated above, in this analysis the Board has taken into 
consideration the most profound right knee impairment 
demonstrated during the periods in question.  The Board has 
found that the subjective and objective evidence does not 
meet or approximate the criteria for higher evaluations 
during either of the two time periods in question.  
Fenderson, Id.  

Finally, the Board finds that the veteran's service-connected 
right knee disability has never presented such an exceptional 
or unusual disability picture, characterized by such factors 
as frequent periods of hospitalization or marked interference 
with work, to warrant referral of the case to the Director of 
the Compensation and Pension Service for the consideration of 
an extra-schedular rating for any period of time since the 
veteran's separation from service.  38 C.F.R. § 3.321(b) 
(2001).  For these reasons the Board has determined that the 
preponderance of the evidence is against the assignment of 
greater initial evaluations for the veteran's service-
connected right knee disorder than those heretofore assigned 
by the RO.  

Scoliosis T3 (Thoracic Spine)

In the September 1997 rating decision, the RO also granted 
service connection for a thoracic or dorsal spine disorder, 
characterized as scoliosis T3 with pain, and evaluated it as 
10 percent disabling from August 1, 1997 under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291.  Under that code, a 10 percent 
disability rating is assigned for either moderate or severe 
limitation of motion of the dorsal spine.  A 10 percent 
evaluation is the highest available under that diagnostic 
code.  Id.  

VA outpatient treatment records from 1997 to April 1998 
document the veteran's treatment for back pain.  X-rays 
revealed a normal spine.  



The veteran underwent VA orthopedic examination in July 1998 
that included an examination of the thoracic spine.  The 
veteran did not volunteer any back pain.  He reported that he 
took medication for pain, including back pain.  It was noted 
in the report of the examination, that the veteran had a 
previous diagnosis of "scoliosis T3 with pain," but did not 
have it on clinical evaluation.  It was noted that scoliosis 
was not found on x-ray.  Examination found no evidence of 
scoliosis in the thoracic spine either standing or in the 
flexed position.  There was no tenderness to palpation over 
the thoracic spine, and the veteran had no pain in the back 
with motion.  The pertinent diagnosis was that there was no 
condition of the thoracic spine found on examination.  

The report of the August 1999 VA orthopedic examination noted 
a history of scoliosis of the upper thoracic spine, but the 
veteran denied pain over the upper spine area except possible 
radiation from the area into the right shoulder at times.  
Examination of the dorsal spine showed no obvious scoliosis.  
Minimal tenderness was noted with some muscle spasm over the 
upper mid thoracic spine area.  The pertinent diagnosis was 
history of scoliosis of the dorsal spine not found on 
examination, with normal x-rays.  There was noted to be no 
functional limitation of the dorsal spine.  

Private and VA outpatient treatment records from July 1998 to 
March 2002, document treatment of the veteran for complaints 
of chronic upper back and parascapular pain in October 1999 
and January 2000.  It was noted to be of muscular etiology.  
Treatment included a TENS unit, home pain management, and 
muscular stretching.  

Based on the entire evidence of record, the Board finds that 
a rating in excess of the currently assigned 10 percent for 
the service-connected thoracic spine disability, 
characterized as scoliosis T3, is not warranted.  As the 
thoracic spine disorder is currently receiving the maximum 
evaluation allowed under Diagnostic Code 5291, it must be 
determined whether any other applicable diagnostic code 
warrants a higher evaluation for this disability.  Initially, 
the Board observes even though 


muscle spasm was noted in the August 1999 examination report, 
the entirety of the clinical evidence of record is devoid of 
any objectively demonstrable neurological impairment of the 
thoracic spine or evidence of intervertebral disc syndrome; 
thus, a rating of the service-connected thoracic spine 
disability under Code 5293 (intervertebral disc syndrome) is 
wholly inappropriate in this case.  Moreover, as the evidence 
does not indicate that the disability is associated with 
fractured vertebra, complete spine bony fixation (ankylosis), 
or thoracic spine ankylosis, a rating of such disability 
under Codes 5285, 5286, or 5288, respectively, is likewise 
unwarranted.

Finally, since the veteran has been granted the maximum 
rating possible under Diagnostic Code 5291, the analysis 
required by DeLuca, supra, would not result in a higher 
schedular rating.  

The evidence reveals that scoliosis, the disease for which 
service connection is in effect has not been shown on two 
recent VA examination.  Regardless, the evidence also reveals 
that the veteran's thoracic spine disability, however 
characterized, causes him pain requiring intermittent medical 
treatment and therapy.  Nevertheless, he is currently in 
receipt of the maximum schedular rating under Code 5291, and 
application of 38 C.F.R. §§ 4.40 and 4.45, as mandated by 
DeLuca, 8 Vet. App. at 206, does not provide a basis on which 
an evaluation greater than 10 percent may be assigned under 
that Code.

VA has rated the veteran's service-connected thoracic spine 
disability under Code 5291 as reflecting moderate or severe 
limitation of thoracic spine motion.  The Board stresses that 
the preponderance of the evidence is against the veteran's 
claim of a rating in excess of 10 percent for a thoracic 
spine disability, characterized as scoliosis T3, and it 
presents no question as to which of two evaluations should be 
applied.  Thus, the provisions of 38 C.F.R. § 4.7 are 
inapplicable.

In this analysis the Board has taken into consideration the 
most profound thoracic spine impairment demonstrated since 
the veteran's separation from service.  The 


Board has found that the subjective and objective evidence 
does not meet or approximate the criteria for a higher 
evaluation during any time period in question.  Fenderson, 
Id.  

Finally, the Board finds that the veteran's service-connected 
thoracic spine disability has never presented such an 
exceptional or unusual disability picture, characterized by 
such factors as frequent periods of hospitalization or marked 
interference with work, to warrant referral of the case to 
the Director of the Compensation and Pension Service for the 
consideration of an extra-schedular rating for any period of 
time since the veteran's separation from service.  38 C.F.R. 
§ 3.321(b) (2001).  For these reasons the Board has 
determined that the preponderance of the evidence is against 
the assignment of a greater initial evaluation or evaluations 
for the veteran's service-connected thoracic spine disorder 
than that heretofore assigned by the RO.  


ORDER

A disability rating in excess of 10 percent for status post 
arthroscopy, right knee, with retropatellar pain syndrome, 
from August 1, 1997 to June 29, 1999, exclusive of the 
temporary total convalescent rating from December 15, 1998 
until the end of January 1999, is denied.  

A disability rating in excess of 20 percent for status post 
arthroscopy, right knee, with retropatellar pain syndrome, 
since June 30, 1999, is denied.  

A disability rating in excess of 10 percent for a thoracic 
spine disorder, characterized as scoliosis T3, is denied.  


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

